Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarikaya et al.(2015/0179170).
Monegan et al.(2016/0371703).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “identify emphasis information related to the sign language gestures based on an intensity of the sign language gestures; determine one or more display characteristics based on the emphasis information; cause, via the wearable device, the textual translation of the sign language gestures to be displayed to the user according to the one or more display characteristics; determine a unique voice profile for the person; and generate a spoken translation of the sign language gestures according to the textual translation, the unique voice profile, and the emphasis information,” with all other limitation cited in claim.

4.  “identifying emphasis information related to the sign language gestures based on an intensity of the sign language gestures; determining one or more display characteristics based on the emphasis information; and causing, based on the one or more display characteristics, the textual translation to be displayed on a graphical user interface of the user device,” with all other limitation cited in claim.

14.  “identifying emphasis information related to the gestures based on an intensity of the gestures; determining one or more presentation characteristics based on the emphasis information; and causing, based on the one or more presentation characteristics, the translation to be presented via the user device,” with all other limitation cited in claim.

	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628